The Response filed 14 June 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Applicant’s arguments regarding the rejection under 35 USC 103.
5. A Declaration under 37 CFR 1.132 by Masamitsu Moriwaki
	Claims 1-7, 9 and 11-23 are pending in the case.	

Claims 19-23 are allowable. Claims 19-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 06/01/2021, is hereby withdrawn and claims 19-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
JP ‘839 teaches a composition wherein a sparingly soluble flavonoid is complexed with -cyclodextrin first and then a-glucosyl hesperidin, which also bears a rhamnose moiety is added to this complex. There is no teaching, suggestion or motivation seen in ‘839 make the claimed composition wherein an inclusion complex of the flavonoid glucosides recited in claim 1 are mixed with the additional components.
Mandalari teaches the use of an enzyme that has both rhamnosidase and glucosidase activities for hydrolysis of flavonoids. There is no teaching or suggestion or motivation to use such an enzyme to arrive at the instant inclusion complexes. Yousuf and Dwyer do not compensate for the deficiencies of ‘839 and Mandalari.
Applicant has shown in the Declaration the differences between the inclusion compounds according to the enzyme method and the dissolution method regarding bitterness, color tones, unpleasant taste and cosmetic effects on skin (Tables 1, 2, 10, 14 and 18-29.
Therefore, pending claims 1-7, 9 and 11-23 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623